Exhibit 10.3

 

QUAD/GRAPHICS, INC.

2010 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

 

[Name and Address of Recipient]

 

You have been granted an award of Restricted Stock Units (an “Award”) under the
2010 Omnibus Incentive Plan (the “Plan”) of Quad/Graphics, Inc. (the “Company”)
with the following terms and conditions:

 

Grant Date:

 

[                          ]

 

 

 

Number of Restricted Stock Units:

 

 

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the Restricted Stock Units will vest on the third
anniversary of the Grant Date, provided you are continuously employed by the
Company or an Affiliate of the Company until the vesting date.

 

The vesting of the Restricted Stock Units will accelerate in the following
circumstances:

 

·                                          If you are continuously employed
with, or in the service of, the Company or its Affiliates through the date
preceding the date of a “Change in Control” (as defined below), then 100% the
Restricted Stock Units will vest in full on the date of such Change in Control.

 

·                                          If your employment or service
relationship with the Company and its Affiliates is terminated as a result of
your death or disability (within the meaning of Code Section 22(e)(3)), then
100% of the Restricted Stock Units will vest in full on the date of such
termination.

 

·                                          If your employment or service
relationship with the Company and its Affiliates terminates as a result of your
retirement upon or after age 65, then, provided such retirement is approved by
the Committee, a portion of the Restricted Stock Units will vest on the date of
the retirement. Such portion shall be equal to the total number of Restricted
Stock Units multiplied by a fraction, the numerator of which is the number of
days from the Grant Date until the date of the retirement and the denominator of
which is the total number of days from the Grant Date until the third
anniversary of the Grant Date.

 

Except as otherwise provided above, upon your termination of employment, or
cessation of services to, the Company and its Affiliates prior to the date the
Restricted Stock Units are vested, you

 

1

--------------------------------------------------------------------------------


 

 

 

will forfeit the unvested Restricted Stock Units.

 

For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the “Permitted
Holders”). Notwithstanding the foregoing, the transfer of legal or beneficial
ownership of any of the shares of voting stock of the Company to a new entity
shall not be a Change in Control if a majority of the voting stock of such new
entity is owned by Permitted Holders. In the event such a transfer occurs, the
foregoing definition of “Change in Control” shall be construed with respect to
the new entity that owns all of the voting stock of the Company (as opposed to
the Company itself).

 

 

 

Settlement of Restricted Stock Units:

 

As soon as practicable after your Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), the Company will settle such vested Restricted Stock Units by electing
either to (i) issue in your name certificate(s) or make an appropriate book
entry for a number of Shares equal to the number of Restricted Stock Units that
have vested or (ii) deliver an amount of cash equal to the Fair Market Value,
determined as of the vesting date, of a number of Shares equal to the number of
Restricted Stock Units that have vested.

 

 

 

Transferability of Restricted Stock Units:

 

You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Stock Units until they are vested. In addition, by accepting this
Award, you agree not to sell any Shares acquired under this Award other than as
set forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale. The
Company also may require you to enter into a shareholder’s agreement that will
include additional restrictions on the transfer of Shares acquired under this
Award that will remain effective after such Shares have vested.

 

2

--------------------------------------------------------------------------------


 

Rights as Shareholder:

 

You will not be deemed for any purposes (including entitlement to dividends) to
be a shareholder of the Company with respect to any of the Restricted Stock
Units unless and until a certificate for Shares is issued upon vesting of the
Restricted Stock Units.

 

 

 

Transferability of Award:

 

You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.

 

 

 

Market Stand-Off:

 

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

 

 

 

Tax Withholding:

 

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

To the extent that the receipt or the vesting of the Restricted Stock Units
results in income to you for federal, state or local income tax purposes, except
as otherwise provided in the following paragraph, you shall deliver to the
Company at the time the Company is obligated to withhold taxes in connection
with such receipt, vesting or payment, as the case may be, such amount as the
Company requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to do so, the Company has the right and authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations.

 

You may satisfy the withholding requirement in connection with the vesting of
the Restricted Stock Units, in whole or in part, by electing to have the Company
withhold for its own account that number of Shares otherwise deliverable to you
upon vesting having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Restricted Stock Units. Your

 

3

--------------------------------------------------------------------------------


 

 

 

election must be irrevocable, in writing, and submitted to the Secretary of the
Company before the applicable vesting date. The Fair Market Value of any
fractional Share not used to satisfy the withholding obligation (as determined
on the date the tax is determined) will be paid to you in cash.

 

 

 

Miscellaneous:

 

As a condition of the granting of this Restricted Stock Unit Award, you agree,
for yourself and your legal representatives or guardians, that this Restricted
Stock Unit Award shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Restricted Stock Unit Award
or the Plan and any determination made by the Committee pursuant to this
Restricted Stock Unit Award shall be final, binding and conclusive.

 

Subject to the terms of the Plan, the Committee may modify or amend this
Restricted Stock Unit Award without your consent as permitted by
Section 17(a) of the Plan or: (i) to the extent such action is deemed necessary
by the Committee to comply with any applicable law or the listing requirements
of any principal securities exchange or market on which shares of the Company’s
Class A Common Stock are then traded; (ii) to the extent the action is deemed
necessary by the Committee to preserve favorable accounting or tax treatment of
any Award for the Company; or (iii) to the extent the Committee determines that
such action does not materially and adversely affect the value of this
Restricted Stock Unit Award or that such action is in the best interest of you
or any other person who may then have an interest in this Restricted Stock Unit
Award.

 

The Restricted Stock Units constitute a mere promise by the Company to make
specified payments in the future if such benefits come due under the Award. You
will have the status of a general creditor of the Company with respect to any
vested Award.

 

This Restricted Stock Unit Award may be executed in counterparts.

 

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

 

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.  YOU ALSO
ACKNOWLEDGE RECEIPT OF THE PLAN.

 

QUAD/GRAPHICS, INC.

 

 

 

By:

 

 

 

 

[Name of Authorized Officer]

 

[Name of Recipient]

 

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------